Citation Nr: 1619453	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  14-08 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual employability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1967 to November 1968.  

This matter comes to the Board of the Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran raised a claim of clear and unmistakeable error (CUE) with the RO's December 2011 rating decision at his October 2015 Board hearing before the undersigned.  The Agency of Original Jurisdiction (AOJ) has not adjudicated it.  Therefore, the Board does not have jurisdiction over it, and the Board refers it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The CUE claim that the Board referred above may impact the Veteran's TDIU claim.  Thus, the TDIU claim is remanded rating pending adjudication of the CUE claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (when a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter). 

The Veteran is encouraged, pursuant to his testimony with the undersigned, to refile his claim for service connection for a heart disorder if he so desires.  The Veteran is advised that he will have to submit new and material evidence, pursuant to 38 C.F.R. § 3.156, to reopen his claim.




Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim of CUE in the December 2011 rating decision.  This claim is summarized on p. 2 of the October 2015 Board hearing transcript.  If the benefit sought is denied, provide the Veteran and his representative with appropriate notice of his appellate rights, and allow an opportunity to perfect an appeal.  Return this matter to the Board only if an appeal is perfected.

2.  Then, update the record with any VA treatment records pertaining to the Veteran's service-connected posttraumatic stress disorder (PTSD), which pursuant to his October 2011 claim, is the reason he believes he is unemployable.  

In particular, obtain:

(a) all treatment records from the Little Rock Vet Center from April 2010 (one year prior to his PTSD increased rating claim) to present. 
(b) all treatment records from the Little Rock VAMC Center from April 2010 (one year prior to his PTSD increased rating claim) to present.

3.  After completing the above, schedule a VA examination to evaluate the nature and severity of his PTSD, including an assessment of the functional impact it has on his ability to obtain or maintain substantially gainful employment. 

4.  Readjudicate the issue of entitlement to a TDIU, including whether referral for extraschedular consideration is warranted.  If the benefit sought remains denied, provide the Veteran and his representative a SUPPLEMENTAL STATEMENT OF THE CASE and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






